EXHIBIT 3.1 AMENDED AND RESTATED ARTICLES OF INCORPORATION OF INTERACTIVE GAMES, INC. * FIRST The name of the corporation is Interactive Games, Inc. SECOND The Corporation’s resident agent in the state of Nevada is Gateway Enterprises, Inc. having an address of 3230 E. Flamingo Road, Suite 156, Las Vegas, Nevada 89121. THIRD The Corporation is organized to engage in and carry on any lawful business activity or trade, and any activities necessary, convenient, or desirable to accomplish such purposes, not forbidden by law or by these amended and restated articles of incorporation. FOURTH The aggregate number of shares of capital stock which the Corporation shall have authority to issue is 500,000,000 shares have a par value of $.001 per share, of which 25,000,000 shares may be preferred stock having the voting powers, designations, preferences, limitations, restrictions and relative rights as determined by the board of directors from time to time. FIFTH The Corporation is to have a perpetual existence. SIXTH The Corporation reserves the right to amend alter, change or repeal any provision contained in these amended and restated articles of incorporation, in the manner now or hereafter prescribed by statute. SEVENTH The corporation shall indemnify its officers, directors, employees and agents to the full extent permitted by the laws of the State of Nevada. The undersigned, being the chief executive officer of the Corporation does make and file these amended and restated articles of incorporation, hereby declaring and certifying that the facts herein stated are true, as of July 28, 2007. /s/ Henry Fong Henry Fong
